Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claims 1, 3-15, 17, 19-20 and 38 are allowed as amended below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Examiner’s amendment was authorized via telephone call with attorney Patrick
Higgins on March 30, 2022.

The application has been amended as follows: 
--Claim 15. (Currently amended) A polypeptide that comprises:
(A) heavy chain CDR1, CDR2 and CDR3 sequences:
a. SEQ ID NO: 7, SEQ ID NO: 8 and SEQ ID NO: 9, respectively;
b. SEQ ID NO: 10, SEQ ID NO: 11 and SEQ ID NO: 12, respectively;
c. SEQ ID NO: 13, SEQ ID NO: 14 and SEQ ID NO: 15, respectively;
d. SEQ ID NO: 18, SEQ ID NO: 19 and SEQ ID NO: 20, respectively;
e. SEQ ID NO: 21, SEQ ID NO: 22 and SEQ ID NO: 23, respectively;
f. SEQ ID NO: 24, SEQ ID NO: 25 and SEQ ID NO: 26, respectively;

h. SEQ ID NO: 32, SEQ ID NO: 33 and SEQ ID NO: 34, respectively:
i. SEQ ID NO: 35, SEQ ID NO: 36 and SEQ ID NO: 37, respectively;
j. SEQ ID NO: 40, SEQ ID NO: 41 and SEQ ID NO: 42, respectively;
k. SEQ ID NO: 43, SEQ ID NO: 44 and SEQ ID NO: 45, respectively;
l. SEQ ID NO: 46, SEQ ID NO: 47 and SEQ ID NO: 48, respectively;
m. SEQ ID NO: 51, SEQ ID NO: 52 and SEQ ID NO: 53, respectively;
n. SEQ ID NO: 54, SEQ ID NO: 55 and SEQ ID NO: 56, respectively; or
o. SEQ ID NO: 57, SEQ ID NO: 58 and SEQ ID NO: 59, respectively; and
(B) light chain CDR1, CDR2 or CDR3 sequences SEQ ID NO: 2, SEQ ID NO: 3 and SEQ ID NO:4, respectively; and, 
wherein the heavy chain and light chain form an antigen-binding domain which binds BCMA.--

	--Claim 19. (Currently amended) A polypeptide according to claim [[19]] 15 that
comprises a light chain variable sequence SEQ ID NO: 1.--

The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims have addressed the issues of the rejections of
record. All remaining rejections in the Office action dated January 13, 2022 are hereby withdrawn.
The claimed sequences have been searched and are found to be free of the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644